DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 – 10 are currently pending and subject to examination.

Response to Arguments
The informalities raised in the previous office action have not been addressed nor remedied in the applicant’s current response and are therefore maintained.  Applicant's arguments filed in the remarks dated 11/09/2021 have been fully considered but they are not persuasive.

Applicant’s Arguments:
Applicant argues that the cited prior art does not teach, disclose or suggest at least “wherein if the SSB is not from a first transmit occasion the timing is determined using the transmission occasion time index, the block time index, and the time offset,” and that Liu is completely silent on any “first transmit occasion” much less “if the SSB is not from a first transmit occasion,” as claimed.  The applicant also argues in particular that Liu’s timing index cannot be asserted to correspond to the claimed “first transmit occasion” because the Office Action already asserts that the timing index corresponds to the claimed “transmission occasion time index” and, even if Liu’s timing index was somehow analogous to the claimed “first transmit occasion,” para. 0114 of Liu does not describe anything about the timing index other than that it was possibly indicated by the PBCH.  Further, if the Office Action alleges that the timing index of Liu corresponds to timing index indicated by the PBCH, Liu does not teach or suggest that the timing index of Liu “is not from a first transmit occasion.”

Examiner’s Response:
Examiner respectfully disagrees with this argument as no assertion was made that Liu’s timing index corresponds to the claimed “first transmit occasion” in the Non-Final office action.  
Liu is directed to a method for determining a sending time of a synchronization block at a user equipment (see Liu [0099] – [0100]) and clearly discloses the composition of synchronization blocks in FIG. 1C and FIG. 1E including transmission occasion time index (FIG. 1C, N sync block), a block time index (FIG. 1C, time indication bit of the synchronization block), or a time offset (occurrence location/position of the synchronous block signal) as required in the claim, (see also Liu [0106]).
Liu discloses in [0114] that the base station may carry the high N bits and a first low data bit of the system frame number and the high P bits of the timing index bits of the synchronization block in PBCH symbol data of a synchronization block, where N is 7 or 8, so that the user equipment may obtain PBCH symbol data to be merged based on the scrambling code when decoding the PBCH fails after receiving the synchronization block.  
Ly FIG. 3 discloses an identical structure of a synchronization signal (SS) block (SS block) broadcasted by base station as that disclosed in Liu FIG. 1E and discloses in 
Therefore, the cited references reasonably read on “if the SSB is not from a first transmit occasion the timing is determined using the transmission occasion time index, the block time index, and the time offset” since Liu discloses that the symbols are merged by the UE in order to successfully decode the PBCH when decoding the PBCH fails after receiving the [first] synchronization block.  Applicant's arguments filed have been fully considered but they are not persuasive.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The term “SS/PBCH” is an abbreviation that has not been defined in the specification.  It would appear that Applicant meant to recite Synchronization Signal (SS)/Physical Broadcast Channel (PBCH) (SS/PBCH).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “SS/PBCH block (SSB)” is an abbreviation that has not been defined in the claims.  The first use of abbreviated terms in the claim should be defined such that there is no confusion as to the meaning of the term in the claims.  It would appear that Applicant meant to recite --- a Synchronization Signal (SS)/Physical Broadcast Channel (SS/PBCH) block ---.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20200187135 A1) in view of Ly (US 20190081827 A1).

Regarding claim 1, Liu et al. discloses a wireless transmit receive unit (WTRU) (Liu et al., FIG. 1B, user equipment 106 in accordance with FIG. 10) comprising: 
a processor (Liu et al., FIG. 10, processor 1020) configured at least to: 
decode an SS/PBCH block (SSB) (Liu et al., FIG. 1E; [0100] determining the sending time of the synchronization block that can be applied to the user equipment, is interpreted as the decoding of an SS/PBCH block (SSB)), 
wherein being configured to decode the SSB comprises being configured to decode a physical broadcast channel (PBCH) payload (Liu et al., FIG. 1C; [0101] descrambling and decoding processing is performed on a PBCH message carried in a synchronization block, and PBCH symbol data of the PBCH message is buffered), and 
acquire information associated with the SSB comprising one or more of: a transmission occasion time index (Liu et al., FIG. 1C, N sync block), a block time index (Liu et al., FIG. 1C, time indication bit of the synchronization block), or a time offset (Liu et al., [0103] after descrambling the PBCH message, the obtained PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block in relation to [0106] the occurrence location [time offset] of the synchronization block in the PBCH merge period may be determined based on the scrambling code that can successfully decode the PBCH message), 
wherein if the SSB includes the transmission occasion time index, being configured to decode the SSB further comprises being configured to decode the transmission occasion time index (Liu et al., [0104] in addition to the high P bits of the timing index (TI) of the synchronization block and the high N bits and the first low data bit of the system frame number explicitly displayed, other TI data bits and system frame number bits are implicit bits for scrambling the PBCH symbol data), and 
wherein if the SSB is not from a first transmit occasion the timing is determined using the transmission occasion time index, the block time index, and the time offset (Liu et al., [0114] the base station may carry the high N bits and a first low data bit of the system frame number and the high P bits of the timing index bits of the synchronization block in PBCH symbol data of a synchronization block, where N is 7 or 8, so that the user equipment may obtain PBCH symbol data to be merged based on the scrambling code when decoding the PBCH fails after receiving the synchronization block and since the number of the scrambling code bits can be at least two or three bits, it is achieved that the timing index (TI) and the system frame number of the synchronization block are effectively indicated by the PBCH symbol data).
Liu does not expressly disclose the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code, the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; and determine a timing associated with the SSB.
Ly for example, from an analogous field of endeavor discloses the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code (Ly, [0065] a base station may apply channel coding and perform rate matching to obtain coded PBCH bits, then apply a second scrambling code on the coded PBCH bits); 
wherein the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; (Ly, [0065] the second scrambling code may be applied to introduce randomization into the PBCH because a portion of the PBCH was not scrambled by the first scrambling code) and determine a timing associated with the SSB (Ly, [0069] by reading the three least significant bits of the SS block index in DMRS, a UE may determine the sub-sequence used and descramble the PBCH coded bits without blind decoding).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code, the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; and determine a timing associated with the SSB as taught by Ly with the system of Liu et al. in order to allow a UE to descramble the PBCH coded bits (Ly, [0069]).

Regarding claims 4, 9, Liu et al. - Ly disclose determining the timing comprises determining one or more of the following: a frame boundary, a subframe boundary, a slot boundary, or a symbol timing (Liu et al., [0103] the obtained PBCH symbol data may be buffered before demodulation, wherein the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block in relation to [0109] the PBCH symbol data to be merged includes PBCH symbol data of a beam which is the same as the beam where the synchronous block is located and PBCH symbol data of an adjacent beam in a PBCH merge period).

Regarding claims 5, 10, Liu et al. - Ly disclose detecting the SSB comprises monitoring M SSB Tx occasions (Ly, FIG. 1C, N sync block; [0109] the implicit bits are the second and the third low data bits of the system frame number and the first low data bit of the time indication bit of the synchronization block, in relation to [0106] the PBCH symbol data carried in the synchronous block marked by 0, 1, 2, 3, 4, 5, 6, and 7 in the figure is PBCH symbol data that can be used for merging).

Regarding claim 6, Liu et al. discloses a method (Liu et al., FIG. 1A) implemented in a wireless transmit receive unit (WTRU) (Liu et al., FIG. 1B, user equipment 106 in accordance with FIG. 10), the method comprising: 
decoding an SS/PBCH block (SSB) (Liu et al., [0100] determining the sending time of the synchronization block can be applied to the user equipment is interpreted as the decoding of an SS/PBCH block (SSB)), wherein decoding the SSB comprises decoding a physical broadcast channel (PBCH) payload (Liu et al., FIG. 1C; [0101] descrambling and decoding processing is performed on a PBCH message carried in a synchronization block, and PBCH symbol data of the PBCH message is buffered), and 
acquiring information associated with the SSB comprising one or more of: a transmission occasion time index (Liu et al., FIG. 1C, N sync block), a block time index (Liu et al., FIG. 1C, time indication bit of the synchronization block), or a time offset (Liu et al., [0103] after descrambling the PBCH message, the obtained PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block in relation to [0106] the occurrence location [time offset] of the synchronization block in the PBCH merge period may be determined based on the scrambling code that can successfully decode the PBCH message), 
wherein if the SSB includes the transmission occasion time index, decoding the SSB further comprises decoding the transmission occasion time index (Liu et al., [0104] in addition to the high P bits of the timing index (TI) of the synchronization block and the high N bits and the first low data bit of the system frame number explicitly displayed, other TI data bits and system frame number bits are implicit bits for scrambling the PBCH symbol data), and 
wherein if the SSB is not from a first transmit occasion the timing is determined using the transmission occasion time index, the block time index, or the time offset (Liu et al., [0114] the base station may carry the high N bits and a first low data bit of the system frame number and the high P bits of the timing index bits of the synchronization block in PBCH symbol data of a synchronization block, where N is 7 or 8, so that the user equipment may obtain PBCH symbol data to be merged based on the scrambling code when decoding the PBCH fails after receiving the synchronization block and since the number of the scrambling code bits can be at least two or three bits, it is achieved that the timing index (TI) and the system frame number of the synchronization block are effectively indicated by the PBCH symbol data).
Liu does not expressly disclose the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code; the transmission occasion time index is channel coded and is scrambled with the 
Ly for example, from an analogous field of endeavor discloses the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code (Ly, [0065] a base station may apply channel coding and perform rate matching to obtain coded PBCH bits, then apply a second scrambling code on the coded PBCH bits); 
wherein the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; (Ly, [0065] the second scrambling code may be applied to introduce randomization into the PBCH because a portion of the PBCH was not scrambled by the first scrambling code) and determine a timing associated with the SSB (Ly, [0069] by reading the three least significant bits of the SS block index in DMRS, a UE may determine the sub-sequence used and descramble the PBCH coded bits without blind decoding).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code, the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; and determine a timing associated with the SSB as taught by Ly with the system of Liu et al. in order to allow a UE to descramble the PBCH coded bits (Ly, [0069]).

Claims 2, 3, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Ly (US 20190081827 A1), as applied to claim 1 or 6 above, further in view of Jung et al. (US 20180139084 A1).

Regarding claims 2, 7, Liu et al. - Ly do not expressly disclose if the detected SSB is from a first transmit occasion, the timing is determined using the block time index and the time offset.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0059] a UE processor, in conjunction with a transceiver, detects a synchronization signal (SS) at a first frequency location in the first set of frequency locations) discloses if the detected SSB is from a first transmit occasion, the timing is determined using the block time index and the time offset (Jung et al., [0062] determining the location of the frequency-domain resource block includes using the frequency offset where the reference frequency is a location the frequency offset away from the frequency on which SS or the broadcast channel is received).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine if the detected SSB is from a first transmit occasion, the timing is determined using the block time index and the time offset as taught by Jung et al. with the system of Liu et al.  – Ly in order to calculate the frequency-domain resource block location (Jung et al., [0055]).

et al. - Ly do not expressly disclose the first transmit occasion is TX Occasion 0.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0059] a UE processor, in conjunction with a transceiver, detects a synchronization signal (SS) at a first frequency location in the first set of frequency locations) discloses the first transmit occasion is TX Occasion 0 (Jung et al., [0056] the determined location of a frequency-domain resource block is a starting frequency location of a resource allocation to the user equipment apparatus).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first transmit occasion is TX Occasion 0 taught by Jung et al. with the system of Liu et al.  – Ly in order to calculate the frequency-domain resource block location (Jung et al., [0055]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416